Citation Nr: 0404793	
Decision Date: 02/20/04    Archive Date: 02/27/04

DOCKET NO.  01-01 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date, prior to January 2, 1998, 
for a 100 percent evaluation for ankylosing spondylitis on 
the basis of clear and unmistakable error (CUE) in an August 
4, 1998, rating decision.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Pitts, Counsel


INTRODUCTION

The veteran served on active duty from March 1992 to 
September 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) at 
Waco, Texas.

Personal hearings were held at the RO before a hearing 
officer in October 2000 and before the undersigned in 
September 2003.  Hearing transcripts are of record.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs (or VBA AMC) to provide expeditious handling of all cases 
that have been remanded by the Board and the CAVC.  See M21-
1, Part IV, paras. 8.43 and 38.02.

For reasons of due process, the case must be remanded.




The veteran seeks an effective date earlier than January 2, 
1998 for the 100 percent evaluation of ankylosing 
spondylitis.  He argues that this rating should be effective 
from September 25, 1995, the day after the date of his 
separation from service.  

In a December 1995 rating decision, the RO granted service 
connection for ankylosing spondylitis and assigned a 40 
percent evaluation from an effective date of September 25, 
1995.  

The veteran was provided with due notice of the December 1995 
rating decision but did not file a notice of disagreement 
with that decision within the time provided by law.  
38 C.F.R. §§ 20.201, 20.302(a) (2003).  Therefore, that 
decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §  20.302(a).

In February 1998, the veteran submitted VA Form 21-4138, 
Statement in Support of Claim, requesting a grant of an 
increased rating for his ankylosing spondylitis.

In an August 4, 1998 rating decision, the RO granted an 
evaluation of 100 percent for ankylosing spondylitis from an 
effective date of January 2, 1998.  

The veteran was provided with due notice of the August 4, 
1998 rating decision but did not file a notice of 
disagreement with that decision within the time provided by 
law.  38 C.F.R. §§ 20.201, 20.302(a).  Therefore, that 
decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §  
20.302(a).

When a claim has been disallowed by a decision that is final, 
the claim may not be reopened or allowed except as provided 
by law.  38 U.S.C.A. § 7105(c).  A final decision by the 
agency of original jurisdiction "is subject to revision on 
the grounds of clear and unmistakable error."  See 
38 U.S.C.A. § 5109(A) (West 2002); see also 38 C.F.R. § 3.105 
(a) (2003).  





In September 1999, the veteran and his representative, 
respectively, submitted statements to the RO requesting a 
grant of an effective date earlier than January 2, 1998 for 
the 100 percent evaluation of ankylosing spondylitis.

In the May 2000 rating decision, the RO addressed the issue 
whether the August 4, 1998 rating decision was clearly and 
unmistakably erroneous in its assignment of a January 2, 1998 
effective date for the 100 percent evaluation for ankylosing 
spondylitis and determined that it was not. 

The veteran filed a notice of disagreement with the May 2000 
rating decision in July 2000.  See 38 C.F.R. §§ 20.201, 
20.302(a) (2003).

In a statement of the case dated in November 2000 and issued 
in December 2000, the RO addressed the issue whether the 
December 1995 rating decision was clearly and unmistakably 
erroneous in assigning, from the September 25, 1995 effective 
date established there, a 40 percent evaluation of ankylosing 
spondylitis.  

The RO found that failure to assign a 60 percent evaluation 
of ankylosing spondylitis from the September 25, 1995 
effective date was clear and unmistakable error but failure 
to assign a 100 percent evaluation from that effective date 
was not.  With the statement of the case, the RO issued a 
rating decision implementing that determination.  The veteran 
did not file a notice of disagreement in response to that 
rating decision.

A notice of disagreement must be followed by a statement of 
the case.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 19.26, 19.29 
(2003).  The RO has not issued a statement of the case 
concerning the issue encompassed by the veteran's July 2000 
notice of disagreement and adjudicated in the May 2000 rating 
decision, whether the assignment of a January 2, 1998 
effective date for the 100 percent evaluation of ankylosing 
spondylitis in the August 4, 1998 rating decision was clearly 
and unmistakably erroneous.  



Where a claimant files a notice of disagreement but the RO 
has not issued a statement of the case, the issue must be 
remanded to the RO for issuance of such adjudicative 
document.  Godfrey v. Brown, 7 Vet. App. 439 (1995), 
Manlincon v. West, 12 Vet. App. 238 (1999).  

Therefore, the case will be remanded.  Id.; see also 
38 C.F.R. § 19.9(a) (2003).  On remand, the RO must provide 
the veteran and his representative with a statement of the 
case addressing the issue whether the August 4, 1998 rating 
decision was clearly and unmistakably erroneous in its 
assignment of a January 2, 1998 effective date for the 100 
percent evaluation for ankylosing spondylitis.  Thereafter, 
the veteran must submit a timely substantive appeal in order 
for the Board to have jurisdiction over this claim.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.202, 20.300-20.306 
(2003).

Accordingly, this case is REMANDED for the following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC or RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The VBA AMC should provide the 
veteran and his representative with a 
statement of the case addressing the 
issue as to whether the August 4, 1998 
rating decision wherein the RO assigned a 
January 2, 1998 effective date for the 
100 percent evaluation for ankylosing 
spondylitis constituted clear and 
unmistakable error.  The veteran and his 
representative should be advised of the 
time period in which a substantive appeal 
must be filed in order to obtain 
appellate review of this issue.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted 
in this case.  No action is required of the veteran until he 
is notified by the VBA AMC.  



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

